Exhibit 10.11
JRT PLEDGE AND SECURITY AGREEMENT
THIS JRT PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated as of May _____,
2010, is by and among ImaRx Therapeutics, Inc., a Delaware corporation (the
“Debtor”), and JRT Productions, Inc., a California corporation (the “Secured
Party”), in connection with (1) that certain Agreement and Plan of Merger, dated
as of March 17, 2010, (the “Merger Agreement”; the terms defined therein being
used herein as therein defined) among Debtor and Sycamore Films, Inc., a Nevada
corporation (the “Subsidiary”), on the one hand, and Target, Secured Party, Red
Cat (collectively, “Sellers”), Scotti and Takats (collectively, “Shareholders”),
on the other hand; and (2) that certain that certain Agreement for the Purchase
and Sale of Stock, dated as of March 17, 2010 (the “Stock Exchange Agreement”),
by and among the Debtor, on the one hand, and the Subsidiary and the Sellers, on
the other hand.
RECITALS
WHEREAS, the parties have entered into the Merger Agreement and the Stock
Exchange Agreement;
WHEREAS, as a part of the payment of the Purchase Price for the Target Shares
pursuant to the Merger Agreement, the Debtor and the Subsidiary executed that
certain JRT Note in favor of the Secured Party in the principal amount of
$200,000;
WHEREAS, pursuant to the Stock Exchange Agreement, the Debtor became the owner
of 100% of the issued and outstanding shares of common stock of the Subsidiary;
WHEREAS, pursuant to the terms of the Merger Agreement and the JRT Note, the JRT
Note Indebtedness shall be secured by a first priority perfected pledge of 50%
of the issued and outstanding shares of common stock of the Subsidiary owned by
the Debtor;
WHEREAS, it is a condition precedent to Sellers’ obligations to perform under
the Merger Agreement and the Stock Exchange Agreement that the Debtor execute
and deliver this Agreement; and
WHEREAS, in order to induce Sellers to enter into the Merger Agreement and the
Stock Exchange Agreement and convey the Target Shares to the Subsidiary and then
the shares of common stock in Subsidiary to the Debtor, the Debtor is willing to
grant the security interest specified herein.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the parties hereto agree as follows:
1. Grant of Security Interest. The Debtor hereby pledges to the Secured Party
and grants to the Secured Party a security interest in all right, title and
interest of the Debtor in and to those forty-three million (43,000,000) shares
of common stock in the Subsidiary owned by the Secured Party, representing 50%
of the total amount of issued and outstanding shares of stock of the Subsidiary,
together with all funds, investments, securities, interest, dividends,
instruments, documents and records related thereto and all other property
credited thereto, accepted for credit thereto or required to be credited
thereto, all additions thereto and substitutions thereof, all security
entitlements arising therefrom and any and all products and proceeds of the
foregoing to secure the Obligator’s obligations under the JRT Note (the “JRT
Collateral”).

 

 



--------------------------------------------------------------------------------



 



2. Perfection. In order to perfect, protect or more fully evidence the Secured
Party’s first priority perfected security interest in the JRT Collateral:
a. Financing Statements. The Debtor hereby irrevocably authorizes the Secured
Party, at any time and from time to time, to file in any appropriate
jurisdiction any UCC financing statements, amendments thereto and continuations
thereof deemed necessary by the Secured Party to perfect its security interest
in the JRT Collateral.
b. Possession. The Debtor shall deliver to the Secured Party or such agent as
designated by Secured Party, the JRT Collateral evidenced by certificated
securities together with irrevocable stock powers endorsed in blank.
3. Representations and Warranties. The Debtor hereby represents and warrants to
the Secured Party:
a. Location. The Debtor is “located” (for purposes of the UCC) in the State of
Delaware, and will not change such state of location without 10 calendar days
prior notice to the Secured Party. If the Debtor’s location is changed, the
Debtor hereby authorizes the Secured Party to file a financing statement for the
purpose of maintaining perfection of its security interest in the JRT Collateral
in such new state location of the Debtor.
b. Validity. The Debtor is the sole owner of the JRT Collateral, has the right
to grant the security interest provided for herein to the Secured Party and has
granted to the Secured Party a valid security interest in the JRT Collateral,
free of all liens, encumbrances, transfer restrictions and adverse claims; such
that the security interest in the JRT Collateral of the Secured Party shall be a
first priority security interest when perfected in accordance with Section 2 of
this Agreement.
c. Pledged Stock. The JRT Collateral represents 50% of the total amount of
issued and outstanding shares of stock of the Subsidiary and all rights arising
therefrom and related thereto, as stated in Section 1 hereof.
d. Compliance with Law. The Debtor’s execution, delivery and performance of this
Agreement, the grant of the security interest in the JRT Collateral and the
consummation of the transactions contemplated hereunder will not, with or
without the giving of notice or the lapse of time, (i) violate any law
applicable to the Debtor; (ii) violate any judgment, writ, injunction or order
of any court or governmental body or officer applicable to the Debtor;
(iii) violate or result in the breach of any agreement to which the Debtor is a
party or by which any of Debtor’s properties, including the JRT Collateral, is
bound; or (iv) violate any restriction on the transfer of any of the JRT
Collateral.

 

2



--------------------------------------------------------------------------------



 



e. Third Party Consents. No consent, approval or authorization of any third
party or any governmental body or officer is required for the valid and lawful
execution and delivery of this Agreement, the creation and perfection of the
Secured Party’s security interest in the JRT Collateral or the valid and lawful
exercise by the Secured Party of remedies available to it under this Agreement
or applicable law or of the voting and other rights granted to it in this
Agreement, except as may be required for the offer or sale of securities under
applicable securities laws.
4. Covenants. The Debtor covenants and agrees that so long as this Agreement
shall be in effect:
a. Sale. Without the prior written consent of the Secured Party, the Debtor
shall not sell, gift, pledge, exchange or otherwise dispose of any of the JRT
Collateral.
b. Capital Structure. Without the prior written consent of the Secured Party,
the Debtor shall not cause or permit the Subsidiary to make any change in its
capital structure or issue or create any stock or other equity interest (or any
non-equity interest that is convertible into any stock, membership interest, or
other equity interest in the Subsidiary).
c. Value of JRT Collateral. The Debtor shall not take or fail to take any action
which would in any manner impair the value of the JRT Collateral.
d. Claims. The Debtor shall give notice to the Secured Party of, and shall
defend against, any suit, action or proceeding against the JRT Collateral or
which could adversely affect the Secured Party’s security interest in the JRT
Collateral granted hereunder.
e. Indemnity. The Debtor shall indemnify the Secured Party and its agents
against, and hold them harmless from, any liability, loss, claim, damage and
expense (including reasonable attorneys’ fees) which may arise in connection
with the execution, enforcement or performance by the Secured Party of this
Agreement and/or the JRT Note.
5. Remedies Upon Default. If any Event of Default under the JRT Note shall have
occurred and not be cured within the Cure Period (as defined in the JRT Note),
then at the end of the Cure Period:
a. Secured Party’s Rights. The Secured Party may exercise in respect of the JRT
Collateral, in addition to other rights and remedies provided for herein, the
Merger Agreement and other Ancillary Documents, all of the rights and remedies
of a secured party on default under the UCC and also may sell the JRT Collateral
or any part thereof at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as are commercially reasonable. The
Debtor agrees that, to the extent notice of sale shall be required by law, at
least a ten (10) Business Days’ notice to the Debtor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Any sale of the JRT Collateral conducted in
conformity with reasonable commercial practices of reputable banks, commercial
finance companies, insurance companies or other financial institutions disposing
of property similar to the Collateral shall be deemed to be commercially
reasonable. The Secured Party may, in its own name or in the name of a designee
or nominee, buy all or any part of the JRT Collateral at any public sale and, if
permitted by applicable law, buy all or any part of the JRT Collateral at any
private sale.

 

3



--------------------------------------------------------------------------------



 



b. Agent for Secured Party. Notwithstanding the generality of the foregoing, the
Secured Party shall have the right to instruct any person holding the JRT
Collateral as agent for the Secured Party to release or liquidate all or any
portion of the JRT Collateral which is sufficient to pay the JRT Note
Indebtedness and related costs of enforcement in full, and to transfer the
proceeds of the liquidation sale to the Secured Party.
c. Deficiency. In the event that the proceeds of any sale, surrender, collection
or realization of Collateral is insufficient to pay all outstanding JRT
Indebtedness, the Debtor shall be liable for the deficiency, together with
interest thereon at the default rate of seven percent (7%) per annum, or such
lesser rate as shall be fixed by applicable law, together with the costs of
collection and the fees and other client charges of any attorneys employed by
the Secured Party to collect such deficiency.
6. Termination. This Agreement shall terminate upon the earliest of (a) the
Debtor’s receipt of notice from the Secured Party expressly stating that the
Secured Party no longer claims any security interest in the JRT Collateral,
(b) transfer of the proceeds of the sale of the JRT Collateral subsequent to the
liquidation sale of Collateral and payment of any outstanding deficiency
thereafter pursuant to Paragraph 5.c of this Agreement, or (c) the payment in
full of the JRT Note Indebtedness. Promptly following the payment in full of the
JRT Note Indebtedness, the Secured Party shall give written notice thereof to
the Debtor. Upon termination of this Agreement, the Secured Party shall execute
any such instruments that are reasonably requested by the Debtor to release its
security interest in the JRT Collateral.
7. Miscellaneous.
a. Waiver and Amendment. No failure or delay on the part of the Secured Party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other right or remedy. The rights and remedies of the Secured Party
hereunder are cumulative and are not exclusive of any rights or remedies
provided by law or equity or in any other contract between such parties. No
provision of this Agreement may be amended, waived, modified or terminated,
except in a writing duly signed by the Debtor and the Secured Party.
b. Survival. All warranties, representations and obligations contained herein or
in any of the instruments or documents delivered pursuant to this Agreement
shall survive the delivery of any instruments or documents.
c. Entire Agreement. This Agreement, together with the Merger Agreement, the
other Ancillary Agreements and the Stock Exchange Agreement, constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersede all other prior agreements and understandings both written
and oral between the parties with respect to the subject matter hereof.
d. Successors and Assigns. This Agreement shall bind and the benefits hereof
shall inure to the parties hereto and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------



 



e. Notices. Any notice required or permitted to be given hereunder shall be
governed by Section 10.2 of the Merger Agreement.
f. Governing Law. This Agreement shall be construed, interpreted and the rights
of the parties determined in accordance with the Laws of the State of
California, as applied to agreements among California residents entered into and
wholly to be performed within the State of California (without reference to any
choice of law rules that would require the application of the Laws of any other
jurisdiction).
g. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
h. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
i. Counterparts. This Agreement may be executed by facsimile in one or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.
j. Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers, thereunto duly authorized,
as of the date first above written.

                      IMARX THERAPEUTICS, INC.,
a Delaware corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
        SYCAMORE FILMS INC.,
a Nevada corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
        JRT PRODUCTIONS, INC.,
a California corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

6